UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-35146 RPX Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 26-2990113 (I.R.S. Employer Identification No.) One Market Plaza, Suite 800, San Francisco, California 94105 (Address of Principal Executive Offices and Zip Code) (866) 779-7641 Registrant’s Telephone Number, including Area Code Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x On July 31, 2012, 50,592,994 shares of the registrant’s common stock, $0.0001 par value, were outstanding. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Comprehensive Income 3 Condensed Consolidated Statements of Cash Flows 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Mine Safety Disclosures 34 Item 5. Other Information 34 Item 6. Exhibits 35 Signatures 36 PART I. FINANCIAL INFORMATION Item 1. Financial Statements RPX Corporation Condensed Consolidated Balance Sheets (in thousands) (unaudited) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Short-term investments Restricted cash - Accounts receivable Prepaid expenses and other current assets Deferred tax assets Total current assets Patent assets, net Property and equipment, net Intangible assets, net Goodwill Restricted cash, less current portion - Deferred tax assets, less current portion Other assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable Accrued liabilities Deferred revenue Deferred payment obligations Other current liabilities Total current liabilities Deferredrevenue, less current portion Deferred tax liabilities Other liabilities 38 Total liabilities Commitments and contingencies (Note 13) Common stock 5 5 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 RPX Corporation Condensed Consolidated Statements of Operations (in thousands, except per share data) (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue $ Cost of revenue Selling, general and administrative expenses (Gain) on sale of patent assets, net - - ) - Operating income Interest income 72 42 68 Interest and other expense, net ) Income before provision for income taxes Provision for income taxes Net income $ Net income available to common stockholders: Basic $ Diluted $ Net income per common share: Basic $ Diluted $ Weighted-average shares used in computing net income per common share: Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 RPX Corporation Condensed Consolidated Statements of Comprehensive Income (in thousands) (unaudited) Three Months Ended June 30, Six Months Ended June 30, Net income $ Other comprehensive income, net of tax: Unrealized losses on available-for-sale securities: Unrealized holding losses arising during the period ) ) (4 ) ) Less: reclassification adjustment for gains included in net income - - (1 ) - Net unrealized losses on available-for-sale securities ) ) (5 ) ) Other comprehensive income, net of tax ) ) (5 ) ) Comprehensive income $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 RPX Corporation Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Six Months Ended June 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Excess tax benefit from stock-based compensation ) ) Imputed interest on deferred payment obligations 93 Gain on sale of patent assets ) - Amortization of premium on investments Deferred taxes 25 Other ) (4
